Citation Nr: 0016120	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had over 8 years active duty service ending in 
June 1958.  He died on September [redacted], 1997.  The 
appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 1999, a statement of 
the case was issued in March 1999, and a substantive appeal 
was received in April 1999.  A supplemental statement of the 
case clarifying the issue was issued in April 1999. 


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1997; his death 
certificate lists the causes of death as ventricular 
arrhythmia, aortic stenosis, coronary artery disease and 
atherosclerosis. 

2.  At the time of his death there was no claims by the 
veteran pending for service connection for ventricular 
arrhythmia, aortic stenosis, coronary artery disease and 
atherosclerosis.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(1999); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on September [redacted], 1997, and the appellant 
thereafter filed a claim for VA Dependency and Indemnity 
Compensation (DIC) benefits.  By rating decision in March 
1998, the RO determined that service connection for the cause 
of the veteran's death was warranted and granted DIC benefits 
to the appellant.  The appellant essentially contends that 
she should be entitled to DIC for periods prior to the 
veteran's death.  

The law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

However, in order for a surviving spouse to be entitled to 
accrued benefits the veteran must have had a benefits claim 
pending at the time of death or else be entitled to such 
benefits under an existing rating or decision.  See Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).  In the present case 
there is no evidence showing that the veteran had any 
benefits claim pending at the time of his death which was in 
any way related to any of the listed causes of death.  
Moreover, there is no evidence that he was entitled to 
benefits based on any of the listed causes of death under any 
existing rating or decision.  

The appellant and her representative have advanced 
contentions to the effect that the veteran had filed for 
benefits during his lifetime, but was told his records had 
been destroyed.  Further, the appellant's representative 
points to an August 1999 VA computer printout as evidence 
that there was a claims file for the veteran which was 
destroyed.  

In reviewing the evidence, the Board does acknowledge the 
August 1999 computer printout and notes that it does appear 
to indicate that the veteran's claims file was destroyed.  
Moreover, a handwritten notation on the computer printout 
also indicates that a previous folder was destroyed.  It 
therefore appears to the Board that when the appellant filed 
her cause of death claim, the RO took steps to ascertain if 
the veteran had a VA claims file.  In response, the RO 
obtained this computer printout showing that the veteran's 
claims file had been destroyed.  Although this computer 
printout was not noted by the RO in the April 1999 
supplemental statement of the case, in the Board's view it 
supports a finding that the veteran did not have any claim 
for benefits pending at the time of his death.  If there was 
a pending claim, the RO would have internal records to that 
effect, and even if a prior claims file had been destroyed, a 
new or replacement file would have been created and available 
to the RO in connection with any pending claim.  In fact, the 
Board notes here that neither the appellant nor her 
representative have actually claimed that the veteran had any 
claims pending at the time of his death, nor has any evidence 
of a pending claim been submitted by them.  The appellant has 
only reported that the veteran had tried to apply for 
benefits during his lifetime.  Conceding this to be true for 
purposes of argument, it does not follow that a claim was 
pending at the time of the veteran's death.  

While the Board sympathizes with the appellant in view of the 
veteran's death and while it understands her feeling that the 
effective date should go back to 1987 when the veteran's 
medical condition had its onset, the Board is bound by VA 
laws and regulations as well as by judicial holdings.  Under 
the circumstances of this case, there is no legal basis for 
entitlement to accrued benefits.  


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

